DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-2, 4, 7-9, 11-13, 15, and 17-18 have been examined and rejected. This Office action is responsive to the amendment filed on December 27, 2021, which has been entered in the above identified application.

Specification
3.	The correction to the title has been approved, and the objection to the specification is withdrawn.

Claim Objections
4.	Claims 1, 4, and 12 are objected to because of the following informalities:
a.	On [line 10] of claim 1, Examiner suggests changing “during the first drag input is maintained” to --while the first drag input is maintained--.
b.	On [line 4] of claim 4, Examiner suggests changing “the first object the first” to --the first object when the first--.
c.	On [line 6] of claim 12, Examiner suggests changing “during the first drag input is maintained” to --while the first drag input is maintained--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (U.S. Patent No. 8,578,286 B2), in view of Choi et al (U.S. Patent No. 9,137,437), herein after Choi ‘437, in view of Yi et al (U.S. Patent No. 9,088,719 B2), in view of Vuong et al (EP 2629214 A1), in view of Choi (U.S. Patent No. 8,855,481), herein after Choi ‘481, in view of Lai (Pub. No. US 2017/0041528), and further in view of Mineo (Pub. No. US 2013/0038546).

Claims 1-2, 4 (Device)
Claims 12-13, 15 (Method)
7-1.	Regarding claims 1 and 12, Noda teaches the claim comprising: a display; at least one processor; and a memory configured to store instructions that, when executed by the electronic device, cause the at least one processor to: control the display to display a first icon corresponding to a function of capturing an image, by disclosing an information processing device [column 4, lines 9-13; figure 1; column 9, lines 54-61] that displays a shutter button 310 [column 9, line 63 to column 10, line 3; figure 6]. Input on the shutter button captures an image [column 7, lines 14-17].
Noda teaches... identifying a first drag input for moving the first icon, by disclosing that a user can perform a drag operation on the shutter button 310 [column 10, lines 17-23].
Noda teaches during the first drag input is maintained: in response to identifying that the first icon moves according to the first drag input by a predetermined distance in a first direction,... control the display to display a second object representing a moving direction of the first icon, the first icon being moved over the second object, by disclosing displaying a setting bar ‘330’ representing a region where the shutter button can be dragged [Noda, figure 6].
Noda teaches execute a zoom function in response to identifying that the first icon moves according to the first drag input beyond the predetermined distance, by disclosing that dragging the shutter button in the vertical direction changes a parameter set for the imaging section in accordance with the distance of the movement of the shutter button caused by the drag operation [column 10, lines 4-16]. The parameter to be changed may correspond to the angle of view such that dragging the shutter button 310 one direction will zoom in the image and dragging the shutter button in another direction will zoom out the image [column 10, lines 9-16, 35-40].
Noda does not expressly teach capture the image when the first drag input on the first icon is released. Choi ‘437 discloses dragging to activate a zoom function of a camera [column 12, lines 43-54; figure 4B] and if the user’s finger is detached from the display unit, images zoom-controlled on a preview region are captured to be stored [column 12, lines 54-56]. This would allow a user to more easily capture an image after adjusting settings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the image when drag input is 
Noda-Choi’437 do not expressly teach control the display to display... a second icon corresponding to a function of displaying a stored image;... wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to: control the display to display at least one visual object indicating at least one folder in which a captured image is stored, in response to identifying that the second icon moves according to a third input by a predetermined distance, wherein the at least one visual object is displayed on the image, receive a user input for selecting a visual object among the at least one visual object. Yi discloses that while a quick viewer (QV) is displayed, receiving a touch input dragging a thumbnail image along a predetermined direction and applying a predetermined function to the thumbnail image along the direction of drag input [column 12, lines 17-28; figure 16]. A right direction is assigned a storing function and a left direction is assigned a function for viewing thumbnails of images stored in a gallery folder [column 12, lines 29-34] however, the functions corresponding to the respective directions can be predetermined and/or changed by the user [column 12, lines 26-28]. Thus, a left direction may be assigned the storing function. When receiving a touch input dragging a thumbnail image, the controller displays on the quick viewer a menu including at least one folder item for setting up an area which an image corresponding to the thumbnail image is stored [column 12, lines 43-48; figure 18]. In addition, the controller stores the quick view image 20 in a folder selected from at least one folder item [column 12, lines 49-53]. As shown in [figure 18], the menu is displayed on top of the quick viewer (QV) displaying the quick view image 20, which is a separate frame on top of the preview image [column 10, lines 16-24]. The quick view image 20 represents the most recently captured image through the camera [column 10, lines 5-10]. This would allow the user to more easily manage images stored in memory while the image capture mode is maintained. It would have been obvious to one of ordinary skill in the art 
Although Noda-Choi’437-Yi disclose that the at least one folder item is used for setting up an area to which the image corresponding to thumbnail image is stored [Yi, column 12, lines 43-53], Yi does not expressly teach that future captured images will be stored in the selected folder. That is, Noda-Choi’437-Yi do not expressly teach in response to receiving the user input for selecting the visual object, set a folder corresponding to the visual object as a storage path, and after capturing the image, store the image into the folder corresponding to the visual object. Vuong discloses providing a current folder box 66 that a user can click on to view a folder drop down list 68 where the user can select a folder as a storage destination for future captured images [paragraphs 25, 27; figures 6-9]. Allowing the user to set a destination folder for future captured images would save time for the user when multiple images are captured within the same group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to designate one of the folders of Noda-Choi’437-Yi, as the storage location for future captured images, as taught by Vuong. This would save time for the user when multiple images are captured belonging to the same group.
Although Noda-Choi’437-Yi-Vuong disclose displaying a setting bar ‘330’ representing a region where the shutter button can be dragged [Noda, figure 6] and that the setting bar may be hidden [Noda, column 12, lines 41-44], Noda-Choi’437-Yi-Vuong do not expressly teach in response to identifying that the first icon moves according to the first drag input by a predetermined distance in a first direction, control the display to display a first object representing a level of a zoom function that is applied to the image. Choi ‘481 discloses displaying a photographing icon ‘520’ [column 16, lines 15-21; figure 5] similar to the shutter button of Noda. A touch input may be provided on the photographing icon and the [column 16, lines 22-30]. When the photographing icon is dragged, a value of a gauge ‘630’ is displayed on the screen [column 16, lines 62-66; figure 6]. The value of the gauge represents a current value of the parameter as the photographing icon is dragged [column 17, lines 1-11]. This would conserve screen real estate while allowing a user to see the current value of a parameter when appropriate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the parameter for the imaging section of Noda using the gauge that is displayed in response to dragging of the shutter button, as taught by Choi ‘481. This would conserve screen real estate while allowing a user to see the current value of the parameter when appropriate. As mentioned above, the parameter of the imaging section may correspond to the angle of view, luminance, white balance, or duration of an imaging process of a moving image [Noda, column 10, lines 9-16].
Noda-Choi’437-Yi-Vuong-Choi’481 do not expressly teach in response to identifying that the first icon moves according to the first drag input by a predetermined distance in a first direction:... control the display to terminate displaying the second icon on the display. Lai discloses displaying a plurality of icons in a camera interface [paragraph 87; figure 12] and when activating an icon to adjust a camera setting, removing the other icons on the interface to display controls values to adjust the setting [paragraphs 88-89; figures 12-14]. Additionally, a user gesture to initiate adjustment of a camera setting will remove the plurality of icons and display an object representing a level of a function that will be applied to the image [paragraph 101; figures 12, 26]. See [figure 30B] steps ‘3038’-3041’; [figure 30C] steps ‘3041’-‘3049’ which shows that the gesture to initiate adjustment may be performed while the camera interface displays the plurality of icons. This would reduce clutter on the screen and allow the user to more easily focus on the camera setting activated for adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate display of the thumbnail of Noda-Choi’437-Yi-Vuong-Choi’481 upon activation to adjust the parameter, 
Noda-Choi’437-Yi-Vuong-Choi’481-Lai do not expressly teach wherein the at least one processor is further configured to adjust the level of the zoom function applied to the image, based on moving speed of the first icon. Mineo discloses adjusting the level of a function applied to an image based on the moving speed of an icon on a slider [paragraph 55]. This would prevent adverse effects on the user when sudden adjustments are made to the level of the function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the parameter set for the imaging section of Noda-Choi’437-Yi-Vuong-Choi’481-Lai based on the moving speed of the icon, as taught by Mineo. This would prevent adverse effects on the user when sudden adjustments are made.

7-2.	Regarding claims 2 and 13, Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo teach all the limitations of claims 1 and 12 respectively, wherein the display includes a touch screen that is configured to support a touch input, by disclosing that the information processor has a touch screen [Noda, column 4, lines 11-13].
Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo teach wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to return the first icon to an initial position before movement when the first drag input on the first icon is released, by disclosing that the shutter button may be returned to the initial position after dragging ends [Noda, column 12, lines 31-41].

7-3.	Regarding claims 4 and 15, Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo teach all the limitations of claims 1 and 12 respectively, wherein the display includes a touch screen configured to support a touch input, by disclosing that the information processor has a touch screen [Noda, column 4, lines 11-13].
Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo teach wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to end the displaying of the first object the first drag input on the first icon is released, by disclosing that after the parameter is set (i.e. dragging in the vertical direction ends) the setting bar ‘330’ may be hidden [Noda, column 12, lines 41-44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hide the gauge of Choi’437 when setting the parameter ends, as taught by Noda. This would help conserve screen real estate.

8.	Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (U.S. Patent No. 8,578,286 B2), in view of Choi et al (U.S. Patent No. 9,137,437), in view of Yi et al (U.S. Patent No. 9,088,719 B2), in view of Vuong et al (EP 2629214 A1), in view of Choi (U.S. Patent No. 8,855,481), in view of Lai (Pub. No. US 2017/0041528), in view of Mineo (Pub. No. US 2013/0038546), and further in view of Lee et al (U.S. Patent No. 10,181,203 B2).

8-1.	Regarding claims 7 and 17, Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo teach all the limitations of claims 1 and 12 respectively. Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo do not expressly teach wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to change a first image capture mode to a second image capture mode in response to identifying that the first icon moves according to the first drag input in a second direction that is different from the first direction. Lee discloses providing a camera user interface having a mode select menu for selecting between modes [column 14, lines 10-14; figure 13A]. The modes are changed by moving one of a plurality of image processing modes to the center of a [column 14, lines 14-20]. Thus, dragging of an icon in a first direction would switch from an initial mode to a second mode, and subsequently dragging the icon in the opposite direction would switch it back to the initial mode. This would allow a user to more easily change between modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow changing of modes by dragging an icon, as taught by Lee. This would allow a user to more easily change between modes.

8-2.	Regarding claim 8, Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo-Lee teach all the limitations of claim 7, wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to change the second image capture mode to the first image capture mode in response to identifying that the first icon moves according to the first drag input in the second direction, by disclosing that the modes are changed by moving one of a plurality of image processing modes to the center of a corresponding area thorough a drag gesture of a user [Lee, column 14, lines 14-20]. Thus, dragging of an icon in a first direction would switch from an initial mode to a second mode, and subsequently dragging the icon in the opposite direction would switch it back to the initial mode.

9.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (U.S. Patent No. 8,578,286 B2), in view of Choi et al (U.S. Patent No. 9,137,437), in view of Yi et al (U.S. Patent No. 9,088,719 B2), in view of Vuong et al (EP 2629214 A1), in view of Choi (U.S. Patent No. 8,855,481), in view of Lai (Pub. No. US 2017/0041528), in view of Mineo (Pub. No. US 2013/0038546), and further in view of Cho (U.S. Patent No. 9,819,854 B2).

wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to: control the display to display a third icon corresponding to a function of recording a video, by disclosing displaying an icon corresponding to a function for selecting a still image capture mode or a video image mode [Yi, column 9, line 63 to column 10, line 3; figure 4]. This would allow a user to more easily change between modes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow changing of modes by providing an icon representing video imaging processing that can be selected, as taught by Yi. This would allow a user to more easily change between modes.
	Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo do not expressly teach control the display to display at least one of an object for selecting resolution of the video and an object for selecting a frame rate of the video, in response to identifying that the third icon moves according to a second input by a predetermined distance. Cho discloses reception of a first input to enter a specific photographing mode [column 18, lines 18-24]. An icon may be displayed for inducing a second input for executing a photographing function [column 18, lines 29-32; column 19, lines 38-40]. Upon reception of the second input corresponding to drag input, the controller may control a specific function of the camera, including resolution of the camera on the basis of the direction or magnitude of the second input [column 19, lines 47-54]. This would allow a user to easily change the resolution setting of the camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow dragging of the icon of Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo to change the resolution setting, as taught by Cho. This would allow a user to easily change the resolution setting of the camera.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (U.S. Patent No. 8,578,286 B2), in view of Choi et al (U.S. Patent No. 9,137,437), in view of Yi et al (U.S. Patent No. 9,088,719 B2), in view of Vuong et al (EP 2629214 A1), in view of Choi (U.S. Patent No. 8,855,481), in view of Lai (Pub. No. US 2017/0041528), in view of Mineo (Pub. No. US 2013/0038546), and further in view of Stricker (U.S. Patent No. 9,871,962 B2).

10-1.	Regarding claim 11, Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo teach all the limitations of claim 1. Noda-Choi’437-Yi-Vuong-Choi’481-Lai-Mineo do not expressly teach wherein the memory is further configured to store instructions that, when executed by the electronic device, cause the at least one processor to move the first icon or to display an icon performing a same function as the first icon at a shifted position, in response to identifying that the first icon moves according to a fourth input in a third direction that is different from the first direction and a second direction. Stricker discloses that a shutter button may be moved upon receipt of a touch input gesture [column 10, line 20 to column 11, line 6]. This would allow the user to more easily operate the shutter button regardless of how the user grips the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow moving of the shutter button, as taught by Stricker. This would allow the user to more easily operate the shutter button regardless of how the user grips the device.

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claim 1, 2, 4, 7, 8, 12, 13, and 15, and the cancellation of claims 3, 6, and 14.
	Regarding independent claim 1, Applicant alleges that Vuong et al (EP 2629214 A1) does not teach or suggest “in response to receiving the user input for selecting the visual object, set a folder corresponding to the visual object as a storage path, and after capturing the image, store the image into the folder corresponding to the visual object” because Vuong merely discloses or suggests selecting the folder or creating a new folder to store a captured image such that Vuong must change the image storage folder for each of the images instead of changing the image storage folder for a plurality of images to be acquired later.
	Contrary to Applicant’s argument, Vuong discloses providing a current folder box 66 that a user can click on to view a folder drop down list 68 where the user can select a folder as a storage destination for future captured images [paragraphs 25, 27; figures 6-9]. Nowhere in Vuong discloses that the user must continuously re-select a folder in order for future captured images to be stored in a same folder. Rather, [figures 6-11] illustrate that once a folder is selected (folder “Family” in [figure 7]) and an image is taken and stored in the selected folder [figures 8-9], the selected folder will remain selected to store subsequently captured images until the user changes the folder (filename box 70 [figure 8] contains the default filename “Family_12” indicating there are already 11 images stored in the folder named “Family” [paragraph 26] and when the user captures an image for storage in the folder “Family” [see figure 9], the folder “Family” will remain selected [see figure 10] and the default filename will change to reflect that there are now 12 images stored in the folder named “Family” [see figure 11]). Allowing the user to set a destination folder for future captured images would save time for the user when multiple images are captured within the same group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to designate one of the folders of Noda-Choi’437-Yi, as the storage location for future captured images, as taught by Vuong. This would save time for the user when multiple images are captured belonging to the same group.
	Regarding independent claim 1, Applicant alleges that Yi et al (U.S. Patent No. 9,088,719 B2) fails to suggest or teach “in response to identifying that the second icon moves according to a third input by a predetermined distance, wherein the at least one visual object is displayed on the image.”
dragging a thumbnail image along a predetermined direction and applying a predetermined function to the thumbnail image along the direction of drag input [column 12, lines 17-28; figure 16]. A right direction is assigned a storing function and a left direction is assigned a function for viewing thumbnails of images stored in a gallery folder [column 12, lines 29-34] however, the functions corresponding to the respective directions can be predetermined and/or changed by the user [column 12, lines 26-28]. Thus, a left direction may be assigned the storing function. When receiving a touch input dragging a thumbnail image, the controller displays on the quick viewer a menu including at least one folder item for setting up an area which an image corresponding to the thumbnail image is stored [column 12, lines 43-48; figure 18]. In addition, the controller stores the quick view image 20 in a folder selected from at least one folder item [column 12, lines 49-53]. As shown in [figure 18], the menu is displayed on top of the quick viewer (QV) displaying the quick view image 20, which is a separate frame on top of the preview image [column 10, lines 16-24]. The quick view image 20 represents the most recently captured image through the camera [column 10, lines 5-10]. This would allow the user to more easily manage images stored in memory while the image capture mode is maintained. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thumbnail that allows the user to display folders in response to a dragging of the thumbnail for storing captured images, as taught by Yi. This would allow the user to more easily manage images stored in memory while the image capture mode is maintained.
	Regarding independent claim 1, Applicant alleges that Noda et al (U.S. Patent No. 8,578,286 B2) does not teach “capture the image when the first drag input on the first icon is released,” as has been amended to the claim, because Noda merely discloses pressing button (S101) to execute imaging (S103) rather than executing imaging automatically after a dragging input (S105). Applicant submits that amended independent Claim 1 is distinguishable from Noda since the electronic device received in 
	Similar arguments have been presented for independent claim 12 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 4, 7-9, 11, 13, 15, and 17-18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 12. However, as discussed above, Noda, in view of Choi’437, in view of Yi, in view of Vuong, in view of Choi’481, in view of Lai, and further in view of Mineo are considered to teach claims 1 and 12, and consequently, claims 2, 4, 7-9, 11, 13, 15, and 17-18 are rejected.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178